Citation Nr: 1430064	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-01 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chest pains, claimed as irregular heartbeat and heart condition.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to February 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2013, the Board remanded the case for additional development.  It now returns for further appellate review.

In March 2014 and May 2014 submissions, the Veteran explicitly raised claims of entitlement to service connection for tinnitus, sleep apnea, alcohol abuse, depression, anxiety, and posttraumatic stress disorder, and entitlement to a total disability rating based on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with any heart condition.


CONCLUSION OF LAW

The criteria for service connection for a heart condition have not been met.  38 U.S.C.A. § 1110, 1154, 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way letters sent to the Veteran in September 2009 and November 2009 that informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's STRs identified private treatment records, VA treatment records, and lay statements have been obtained.  Pursuant to the October 2013 remand, VA treatment records dated since April 2010 were associated with the claims file.  The appellant has not identified any additional outstanding records relevant to a heart condition that have not been requested or obtained.

In its October 2013 remand, the Board also directed the AOJ to address the theory of service connection raised by the Veteran that his chest pains may be due to asbestos exposure.  The AOJ did not conduct any post-remand development or adjudication of this theory.  However, as the Board finds herein that there is no current diagnosed heart disability, additional efforts to address a theory of service connection for a nonexistent diagnosis would serve no useful purpose.  Therefore, additional efforts to assist or notify the Veteran in accordance with this remand directive would also serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The Veteran was afforded appropriate VA examinations.  In April 2010 he was provided with a VA heart examination.  Pursuant to the 2013 Board remand, he was also provided with a VA psychiatric examination to address whether the claimed symptoms are related to a diagnosed psychiatric disorder.  Such examination took place in November 2013.  The Board finds that the examinations are adequate as they include clinical evaluations of the Veteran, review of the claims file, and medical opinions supported by rationales.  The Board finds that the AOJ substantially complied with the remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claims.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to their merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for chest pains, claimed as irregular heartbeat and heart condition.  Beginning during service and continuing to the present, he has had attacks of pain in his left chest that radiate down his left arm.  During these attacks, he has shortness of breath and when he tries to breathe it sends sharp pain down his arm.  The attacks last for five to eight seconds, and he has to stop what he is doing because of the pain.  

STRs show that in August 2005, at the age of 19, he complained of chest pain with shortness of breath for the past three months.  He rated the pain at a 7 out of 10, beginning in the left chest and radiating down the left arm for 5 to 6 seconds.  He reported approximately 20 episodes in the past three months.  He could not correlate the pain to any activity, exertion, or meals.  At his April 2010 VA heart examination, he reported attacks occurring three times per month, but it happened more often during service.

The Veteran stated in his substantive appeal that this was not due to an anxiety attack but was due to a heart condition.  However, physicians have been unable to diagnose any heart condition.  At the April 2010 VA examination, chest x-ray, METs estimate, and physical examination were all normal.  The EKG showed sinus bradycardia but no diagnosis was evident.  There was no evidence of arrhythmia or heart condition.  The VA examiner diagnosed atypical chest pain, non-cardiac in nature.  On examination one week after the most recent episode, his heart was without rubs, gallops, or murmurs.  The diagnosis was atypical chest pain with the notes: "consider anxiety attack," and "previous history of anxiety in boot camp."

On remand the Board obtained a VA examination to address the possibility that there may be a psychiatric etiology for the symptoms.  However, the VA examiner found no diagnosable mental disorder.  Moreover, as addressed in the Introduction, a separate claim for depression/anxiety/posttraumatic stress disorder is pending at the RO and has been referred for adjudication in the first instance.

The Veteran has reported that he has a service-related heart condition causing his symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issues in this case, the diagnosis of a heart condition and etiology of chest pain, shortness of breath, and irregular heartbeat, fall outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Thus, while the Veteran is competent to report the onset and recurrence of these symptoms and the Board finds his reports credible, his opinion as to his current diagnosis and its etiology are not probative.

Thus, the record shows that the Veteran has recurring chest pains with shortness of breath and that he has experienced this since service.  However, there is no diagnosed condition to account for these symptoms.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden.  Therefore, the Board finds that the claim for service connection for a heart condition must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current heart diagnosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a heart condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


